IN THE UNITED STATES DISTRICT COURT
FOR THE DlSTRICT OF MARYLAND

RAYMOND SAUNDERS, *
Plaintiff *
v. * Civil Action No. JKB-18-2953
WARDEN LAURA ARMSTEAD and *

DEPARTMENT oF PUBLIC sAFETY
and coRREcTIONAL sEvacEs (DPSCS) *

Def`endants *
f|==l=*
ORDER

Plaintiff Raymond Sannders was incarcerated at Patuxent lnstitution in Jessup, Maryland
When he filed this lawsuit on September 24, 2018. By order dated October 29, 2018, he was
notified of his affirmative duty to inform this Court of any change of address during the
pendency of this case. ECF 6, 1[ 1; lsee Local Rule l02.l.b.iii. (D. Md. 2018). Defendants have
filed a Motion to Dismiss with copies of Saunders’s prison records. The records show Saunders
was released from prison on November 21, 2018. ECF 11-2. On January 29, 2019, a copy of a
notice sent to Saunders informing him that he may respond to Defendants’ Motion to Disrniss:
was returned by the U.S. Postal Service marked “RTS`[return to sender]/Paroled.” ECF 13.
Since his release, Saunders has not informed the Court of his new address Consequently, the
Complaint shall be dismissed without prejudice

lt is by the United States Distn'ct Court for the District of Maryland, hereby ORDERED:

l. Defendants’ Motion to Dismiss (ECF ll) IS DENIED Wl"l`HOUT PREIUDICE;

2. The case IS DISMISSEDl without prejudice;

3. The Clerk SHALL MAIL a copy of this Order to Plaintiff at his last known address

_ and SHALL PROVIDE a copy to counsel; and

4. The Clerk SHALL CLosE this casé.

Dated this f z day of February, 2019.
FOR THE COURT:

57% VJ.SML

J ames K. Bredar
Chief J udge

 

 

